 Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 1 of 28 PageID #:1




                UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS


                                                  1.2Oan-1754
MAKUSHA GOZO
                                             Judge Andrea R. Wood
       Plaintiff,                      Magistrate Judge JefheY Cummings
                                                     PC 10

vs.                                             Case No:



DEPARTMENT OF HOMELAND SECURTTY; GEO GROUP INC.
WARDEN, FEDERAL BUREAU OF PRISONS et al; their respective
sucessors and assigns as their names may appear; respondeat superior
                                                       '         Defendants,



         MOTION TO DELETEIRESCIND DETAINER




                                                      RECEIVED
                                                              MAR0 g2020b'J

                                                           TI.IOMAS G. BRUTON
                                                      CLERK, U.S. DISTRICT COUHT
Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 2 of 28 PageID #:2




                 TABLE OF CONTENTS




                                                    tn




                                    t
  Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 3 of 28 PageID #:3




                       TABLE OF AUTHORITY


l. Alvarado v. Litscher,267 F.3d648 (7thcir.2001)
2. Araujo v. United States, 301 F. Supp. 2d 1095

3. Ashcroft v. al-Kidd, 563 U.S. 731 (2011)

4. Au Yi Lau v. Immigration & Naturalization Serv ., 445 F .2d 217 (D.C. Cir. 1971)

5. Braden v 30th Judicial Circuit Court. 410 US 484 (1973)

6. Carafas v LaVallee, 391 US 234, 239, 20 L Ed 2d 554, 88 S Ct 1556 ( 1968)

7. Cervantez v. Whitfield,776F.2d 556, 560

8. Davis v. Mississippi, 394 U.S. 721,89 S.   Ct. 1394,22 L. Ed. 2d676 (1969)

9. Dunawayv. NewYork,442U.5.200,216,99 S. Ct. 2248,60 L. Ed. 2d824(1979)

10. Haines v. Kerner, 404 US 519 (1972)

11. Harris v. Nelson, 394 U.S. 286,   22L.F,d.2d281,89       S.   Ct. 1082 (1969)

12. Hope v. Pelzer, 536 U.S. 730 (2002)

13. Immigration   & Naturalization Serv. v. Delgado, 466 U.S. 210 (1984)

14. Jones v. Cunningham, 371 US 236 (1963)

15.   Malleyv. Briggs,475 U.S. 335,344n.7,106 S. Ct. 1092,89 L. Ed.2d27l (1986)

16. Manzanares v. Higdon, 575 F.3d I135 (1Oth Cir. 2009)

17. Maryland v. Pringle, 540 U.S. 366,373, 124 S.     Ct.795, 157 L. Ed. 2d 769 (2003)

18. Mississippi Publishing Corp. v. Murphree, 326 U.S. 438 (1946)

19. Monroe v. Pape, 365 U.S. 167 (1961));

20. Moreno v. Napolitano 213 F. Supp. 3d999 (Northern District of Illinios 2016)

21. Mountain High Knitting. Inc. v. Reno,   5l   F.3d 216 (9th Cir. 1995)

22. Nwankwo v Reno 819 F Supp 1186 (ED NY 1993)


                                              rir
  Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 4 of 28 PageID #:4




23. Nwankwo v Reno 828 F Supp 171 (ED NY, 1993)

24. Peyton v. Rowe, 391 US 54 (1968)

25. Presier v. Rodriguez, 411 U.S. 475 (1973)

26. Robinson Engineer Co. Pension Plan & Trust v. George,223 F.3d 445 (7th Cir. 2000)

27. Robinson v. Penn Central Co.,484 F.2d 553 (3d Cir. 1973)

28. Terry v. Ohio, 392 U.S. 1, l6-19, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)

29. United States v. Cantu, 519 F.2d 494 (7th Cir. 1975)

30. United States v. Ouintana,623 F.3d 1237 (&th Cir. 2010)

3l.UnitedStatesv.Place,462U.S.696,709,l03S.Ct.2637,77L.Ed.2d110(1983)

32. United States v. Brignoni'Ponce, 422U.5.873 (1975)

33. Vargas v. Swan, 854 F.2d 1028 (7th Cir. 1988)

34. Walker v Wainwright, 390 US 335,   l9 LEd2d 1215, 88 S Ct 962 (1968)
35. Ybana v. Illinois, 444 U.S. 85, 91, 100 S. Ct. 338, 62L.F,d.2d238 (1979)




                                            trii l
  Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 5 of 28 PageID #:5




                     UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS



MAKUSHA GOZO
       Plaintiff,


vs.                                                            Case No:



DEPARTMENT OF HOMELAND SECURITY; GEO GROUP INC.
WARDEN, FEDERAL BUREAU OF PRISONS et al; their respective
sucessors and assigns as their names may appear; respondeat superior
                                                                                  Defendants,



            MOTION TO DELETE/RESCIND DETAINER
Comes now the    Plaintifl MAKUSHAGOZO, pro              se pursuant   to his Sixth Amendment
Right to proceed as pro se. The Plaintiffhumbly defers to this Honorable Court to
construe this motion as it sees   fit.   Pro se motions are held to a lower standard that
motions filed by American Bar Association members, see Haines v. Kerner, 404 US 519,
520 (1972) and Alvarado v. Litscher,267 F.3d 648, 651 (7th Cir. 2001).


The Plaintiffrequests that this Honorable Court grant him leave to amend this motion as
the Court may see fit and he reserves all his rights. Inter alia, the Plaintiffbrings his claims
under the Administrative Procedures Act 5 U.S.C. $ 706(2XC), as this is one of the

available avenues stated in Moreno v. Napolitano ,273 F. S.rpp. 3d 999, 1004 (Northern

District of Illinios 2016).

The Plaintiffwishes to introduce exhibits that have certain confidential information that is
not public, and thus requests this data be sealed.
  Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 6 of 28 PageID #:6




                            JURISDICTION

1). The Defendants'actions and decisions that caused the unlawful "detainer" to be issued

against the Plaintiffwere taken and executed via the governance of the Secretary of the

Department of Homeland Security;the Department of Homeland Security's I.C.E.
Director; the Warden and his employers for Geo Group Inc. where the Plaintiffis currently
housed; the Geo Group    Inc.   and the Director of the Federal Bureau of Prisons (as they

unlawfully profited for the Plaintiffs "detainer"); et al; all their respective sucessors and
assigns as their names may appear for the purposes of respondeat superior application at

their vicarious liability. Enclosed please find Exhibit A, successive unanswered episodes       of
correspondence to the Defendants, and a tort claim not answered in the time permitted by

the Federal Tort Claims Act 28 USCS $1346 et seq., such that they are subject to default
judgement, as a matter of law.


2). The Plaintiffwas in this same Illinois jusdicial district during his Defendants' parole
period, although not in custody. The corollary of his having been under the Defendants'
parole is application ofjurisdiction for this case under Vargas v. Swan,854 F.2d 1028,
1030-1033 (7th Cir. 1988), where the combination of the "parole" and the "detainer"
sufficiently restrain the Plaintiff"so as to constitute custody supporting Federal Habeas
jurisdiction", see also Pelton v. Rowe, 391 US 54,67 (1968); Moreno v. Napolitano. 213

F. Supp. 3d999,1000-1002 (Northern District of Illinios 2016)        and   Braden v 30th
Judicial Circuit Court. 410 US 484, 488 (1973) as well as Jones v. Cunningham, 371 US
236,242-244 (1963) et al.

3). In Braden v 3Oth Judicial Circuit Court. 410 US 484,495 (1973) the Court stated
"...the language of $2241(a) requires nothing more than that the court issuing the writ
have jurisdiction over the custodian. So long as the custodian can be reached by service

of process, the court can issue a writ "within its jurisdiction"."

4). Rule 4 of the Federal Rules of Civil Procedure that governs service of process for this
case as indicated by the Court in Mississippi Publishing Corp. v. Murphree, 326 U.S. 438,

441-442 (1946) stating "By designating an agent to receive service of process and
    Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 7 of 28 PageID #:7




consenting to be sued in the courts of the state, the corporation had consented to suit in

the district court". The Defendants in this case conduct daily business and have resident
agents (as required by state law) in this Honorable Court's jurisdiction so as to provide

implied assent to service of process via US Postal mail, inter alia, as discussed by this
same Mississippi Publishing Corp. Supreme Court opinion above.


5). The Defendants are thus "amenable to the jurisdiction   of'   an Illinois Federal Court as

to the Plaintiffs federal claim as stated by the Court Robinson Engineering Co. Pension
Plan   & Trust v. George,223 F.3d 445,448-451 (7th Cir. 2000); where the Plaintiffs case
Federal statutes similarly authorize extraterritorial service of process. See also Robinson

v. Penn Central Co ., 484 F.2d 553, 555-556 (3d Cir. 1973); and Nwankwo v Reno, 828 F
Supp    l7l ,174-176 (ED NY,     1993).


The applicable statutes include, inter alia, l8 U.S.C. $ 1965; where at

-          $ 1965(d) ("All other process in any action or proceeding under this chapter
    18 U.S.C.

may be served on any person in any judicial district in which such person resides, is found,

has an agent, or transacts his affairs.").


- This is addition to 15 U.S.C. $ 77v(a) ("Any such suit or action may be brought in the
district wherein the defendant is found or is an inhabitant or transacts business, or in the
district where the offer or sale took place . . . and process in such cases may be served in
any other district of which the defendant is an inhabitant or wherever the defendant may be

found.");

- and also l5 U.S.C. $ 78aa 1"Any suit or action to enforce any liability or duty created by
this chapter . . . may be brought in any such district wherein the defendant is found or is an
inhabitant or transacts business, and process in such cases may be served in any other
district of which the defendant is an inhabitant or wherever the defendant may be found.").

6). The Plaintiffs I-247 "detainer" was served to him by pubicly traded corporation civilian
contractors doing business as ("d/b/a") the Defendants, as both entities having Illinois
resident agents conducting daily bussiness directly and indirectly in this Honorable Court's
  Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 8 of 28 PageID #:8




judicial district, thus gaining profit from means which include tortious acts against the

Plaintiffin violation of l5 USCS $$ 77a et          seq.


7). Whereas the Court stated in Moreno v. Napolitano. 213 F. S.rpp. 3d 999, 1004
(Northern District of Illinios 2016) the same olderl-247 "detainer" forms served to the
Plaintiffby these Defendants' civilian contractors are unlawful since they go beyond the
Defendants' statutory authority in violation of the        ADA at 5 U.S.C. 706(2XC). The
Plaintiffwill furnish the Court litigation documents regarding the Defendants'torts that        are

reciprocal to the unlawful "detainer" upon request, for example the enclosed tort claim.

8). The Defendants have moved the Plaintiffto four different judicial districts in less than
fifteen months in an effort to avoid his litigation for the torts that they are continuing to
commit. This Honorable Court is in a position to stop the Defendants from continuing to
play "musical chairs" and or "diesel therapy" prison address change in order to essentially
"run out the clock" on the statute of limitations for these torts and his F.B.O.P. sentence.
The Court stated in Nwankwo v Reno, 819 F. Supp I I 86, I 192 (ED NY 1993) "Because
the facts are undisputed, the presence of petitioners is not required in the Eastern District
of New York for a hearing. Accordingly, there is no reason to transfer the present cases."
There is similarly no need for the Plaintiffto appear in person before this Honorable
Court, since the facts are undisputed and thus no reason to transfer the Plaintiffs case
elsewhere, vis-a-vis the Defendants' above-mentioned committed continuous effort to

keep changing his judicial district to avoid his litigation, to wit, these same successive
judicial district transfers would render any prospective Habeas Corpus relief unavailable,
resulting in Constititional violations.

9). The Plaintifftherefore also has an injury-in-fact requirement enabling this Honorable
Court to provide, inter alia, injunctive and declaratory relief, due to the ongoing,
increasing suf[ering of injury that is concrete and particularized, as discussed hereinafter.

Nwankwo v Reno, 828 F Supp I 7l ,         17   6   (ED NY, 1993) the Court stated "ln the
opening part of his opinion in Harris v. Nelson, 394 U.S. 286, 22L.         Ed.2d28l, 89 S. Ct.
1082 (1969) Justice Fortas    wrote: "The writ of habeas corpus       is the fundamental

instrument for safeguarding individual freedom against arbitrary and lawless state action.
  Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 9 of 28 PageID #:9




Its preeminent role is recognized by the admonition in the Constitution that: "The Privilege
of the Writ of Habeas Corpus shall not be suspended       'r'   * *.r' U.S.Const., Art. I, $ 9, cl. 2.
The scope and flexibility of the writ -- its capacity to reach all manner of illegal
detention -- its ability to cut through barriers of form and procedural mazes -- have always
been emphasized and jealously guarded by courts and lawmakers. The very nature of the

writ demands that it be administered with the initiative and flexibility essential to insure
that miscarriages ofjustice within its reach are surfaced and corrected. 394 U.S. at
290-91.""

10). The Plaintiffwishes to humbly request the most expeditious relief available filing as a
single Plaintiffsince there is no genuine dispute as to any material fact and the movant is

entitled to summary judgment as a matter of law, as explained hereinafter. However, a
second option of lesser interest may be more expedient, since the Plaintiffhere and the

Plaintiffs in Moreno v. Napoliatano 213 F. Supp. 3d 999 (Northern District of Illinios
2016) have a common nucleus of operative fact between them in the Defendants'use                 of
the same unlawful methodology of issuing "detainers" in a manner that violates the
Constitution as enumerated in the followng Argument Points One, Two and Three.
Therefore, the Plaintiffdefers to the Court to consider him permission to join the class in
this Moreno case, but only if it will bring an earlier relief resolution.

l1). The Defendants have complete discretion over the duration of Plaintiffs'unlawful
"detainer" and projected detention; and therefore the Plaintiffs claims. As a direct result           of
the Defendants'ongoing and increasing injurious misconduct, including torts committed
directly and or directly via this judicial district, the Plaintiffcontinues to sufferred ever
increasing irreparable harm, for which there is no adequate remedy at law.


l2). Henceforth the Court's urgent intervention, attention        is humbly requested with all

speed.
 Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 10 of 28 PageID #:10




                      STATEMENT OF FACTS



1). The Plaintiffentered the United States on August 22,1992 on an F-l student visa,
pursuant to an academic scholarship.

2). As a proximate result    of civil and political   unrest, the Plaintiffas a known opponent   of
the incumbent Zimbabwe government was subsequently became stateless after losing this
Zimbabwe citizenship. Ln2004, the Plaintiffwas convicted after trial on certain bussiness
and commerce issues, after he himself was misled and misinformed. This is now he subject

of a new trial and appeals.

3). The DHS was unabe to remove him because his conviction was not final for 8 U.S.C.
purposes, and he was also now stateless. The Secretary then admitted him into the United

States again. The Secretary requested that he see him in person and in writing, as in

"parole". The Plaintiffthen did punctually attend every hearing and meeting in person and
writing upon the Secretary's request, such that the Secretary did reduce such requirements
to the lowest possible level, from 2008 to 2012.

4). During this period, the Plaintiffbecame eligible for an E-l as well as anB-2 investor
visa, with significant ties to the community, via his commerce, inter alia. The Plaintiffthen

began adjustment of his status from the     F-l   student visa to an investor visa, and then
United States citizenship.

5). After this, the Plaintiffwas arrested again on related tax matters, which is the subject
of ongoing litigation. The Secretary then placed a "detainer" against the Plaintifi which is
the reason for this case at bar.
Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 11 of 28 PageID #:11




                                  ARGUMENT



                  Point One: Missing Essential Elelments

l).   Congress did not authorize the issuing of such a "detainer" for individuals in the

Plaintiffs position and circumstances, where the statutory essential elements are deleted by
the Defendants'own factual records. The Plaintiffhas a record of perfect attendance and
complaince with the Secretary, as he appeared in person and in writing upon the
Secretary's request from 2008     to 2012. As a proximate result of the Plaintiffs perfect
complaince with any and all of the Secretary's requests, the Secretary reduced the need for
such meetings    to the lowest possible level.

2). During this period, the Plaintiffbecame eligible for an E-l as well as anB-2 investor
visa, with significant ties to the community via his commerce, inter alia. The Plaintiffthen

began adjustment of his status from the F-1 student visa to an investor visa, and then

subsequently United States citizenship. This meant that the Plaintiffwould this time,

voluntarily, go to the Secretary as and when needed on a regular basis, and the Secretary
would visit his home and office as a conditional inspection for these status goals.

3). Whereas these Defendants' own factual records of perfect Plaintiffcomplaince with the
Secretary described above are just the opposite of the 8 U.S.C.     $   1357(a)(2) statutory pre-

requisite essential element for this "detainer" to be issued, since as described above there is
no "likely to escape" reasonable possibility, and the Plaintiffwho was admited into the
country by the Secretary was in the midst of adjusting his status from student visa to
investor visa then subsequently US citizen. The Court in Moreno v. Napolitano ,213 F.
Supp. 3d 999, 1005- 1008 (Northern District of Illinios 2016) explained why there must be

such 8 U.S.C. $ 1357(a)(2) statutory essential elements, before the Defendants can issue

such a "detainer". Whereas 8 U.S.C. $ 1357(aX2) is the sole authority for issuing the

"detainer" in this manner, just as the Defendants themselves already agreed and conceded,
 Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 12 of 28 PageID #:12




see   for example in Moreno v. Napolitano , 213 F . Supp. 3d 999, 1005 (Northern District
of Illinios 2016).

4). The same statute also requires that one "arrested" without a warrant being issued by
means of this "detainer" ; "be taken        without unnecessary delay for examination before an
officer of the Service having authority to examine aliens as to their right to enter or remain
in the United States." 8 U.S.C. $1357(aX2). The Defendants'ongoing "unnecessary delay"

in this statute has already been continuing for more than four years, far beyond the

statutory authority, contrary to law.

5). In Brignoni-Ponce, 422U.5.873, 878 (1975) the Supreme Court stated that, "just as
in the criminal context, an immigration officer "must have a reasonable suspicion" to
justifr briefly stopping individuals to question them "about their citizenship and
immigrationstatus...butanyfurtherdetention...mustbebasedon...probable
cause." Id. at 881-82 (emphasis added) (citing Terry,392 U.S.         at29 (1968));   see also id.

at 884 ("[T]he Fourth Amendment . . . forbids stopping or detaining persons for
questioning about their citizenship on less than a reasonable suspicion that they may be
aliens.")." This is similar to the Courts'ruling in Immigration & Naturalization Serv. v.
Delgado,466 U.S. 210,216-17,104 S. Ct. 1758, 80 L. Ed. 2d247 (198a); Tercy,392
U.S. at 21 (t968).

6). Longstanding precedent establishes that "[t]he Fourth Amendment applies to all
seizures of the person, including seizures that involve only a brief detention short      of
traditional arrest." United States v. Brignoni-Ponce,422U.5.873, 878, 95 S. Ct. 2574,
45 L. Ed. 2d607 (1975) (citing Davis v. Mississippi,394 U.S. 721,89 S. Ct. 1394,22L.
Ed. 2d 676 (1969); Terry v. Ohio, 392 U.S. 1, l6-19, 88 S. Ct. 1868, 20 L. Ed. 2d 889
(1968)); see also Dunawayv. NewYork,442U.5.200,216,99 S. Ct. 2248,60L.E,d.2d
824 (1979) ("[D]etention for custodial interrogation -- regardless of its label -- intrudes so

severely on interests protected by the Fourth Amendment as necessarily to trigger the

traditio nal safe guards against ille gal arre st. " ).


7). The 48 hours of imprisonment that this "detainer" requests at 8 C.F.R. $ 287.7(d) falls
 Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 13 of 28 PageID #:13




well on the arrest rather that stop as" stated by the Court in United States v. Place, 462
U.S. 696, 709,103 S. Ct. 2637,77 L.Ed.2d I l0 (1983) (emphasizing that the Supreme
Court had "never approved a seizure of the person for the prolonged 90-minute period
involved here" based solely on reasonable suspicion, and "cannot do so on the facts
presented by this case"); Manzanares v. Higdon, 575 F.3d            I135, 1148 (lOth Cir. 2009)
(explaining that it was unable to find any case in any circuit upholding a detention          of
longer than 90 minutes based on reasonable suspicion); see also Au Yi Lau v. Immigration
&NaturalizationServ.,445F.2d2l7,222,l44 U.S.App.D.C.                      147   (D.C.Cir.   1971)
(whether an immigration stop of "several minutes" could be justified based solely on

reasonable suspicion was a   "difficult[]" question, but upholding the stop        as   it was "minutes
rather than hours").

8). Case law here states that "reason to believe" phrase in $ 1357 "must be read in light               of
constitutional standards, so that 'reason to believe'must be considered the equivalent             of
probable cause." for example Au Yi Lau v. Immigration & Naturalization Serv,, 445 F.2d

217,222, 144 U.S. App. D.C. 147 (D.C. Cir. 1971). The phrase 'has reason to believe' [in
$1357] has been equated with the constitutional requirement of probable cause."); United
Statesv.Cantu,5l9F.2d494,496(7thCir.            1975)      ("Thewords[in$1357]ofthestatute
'reason to believe' are properly taken to signify probable cause."); see also United States v.

Ouintana, 623 F.3d 1237, 1239 (8th Cir. 2010) ("Because the Fourth Amendment applies
to arrests of illegal aliens, the term'reason to believe' in $1357(a)(2) means
Constitutionally required probable cause. ").

9). Therefore, before the Defendants ever issued their "detainer" against the Plaintiff, it
was already clearly well established that immigration stops and arrests were subject to the

same Fourth Amendment requirements that apply         to other stops and arrests, to wit,
reasonable suspicion for a brief stop, and probable cause for any further arrest and

detention. The Court in Moreno v. Napolitano     ,   213   F   . Supp. 3d ggg, 1 007 (Northern
District of Illinios 2016) defined probable cause, as follows: "In fact, the phase "reason to
believe" in $ 1357(a)(2) requires the equivalent of probable cause, see United States v.
Cantu, 519 F.2d 494 at 496 (7thCil.. 1975), which in turn requires a particularized
 Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 14 of 28 PageID #:14




inqurry. See Maryland v. Pringle, 540 U.S. 366,373, 124 S. Ct. 795, 157 L. Ed. 2d 769
(2003) ("'Where the standard is probable cause, a search or seizure of a person must be

supported by probable cause particularized with respect to that person."' (quoting Ybarra
v. Illinois,444 U.S. 85,91, 100 S. Ct.338, 62L.Ed.2d238 (1979)).. . This is reflected
in the cases that have addressed the "likely to escape" language in $ 1357(a)(2). See, e.g.,

United States v. Cantu,     5   l9 F.2d   494 at 497 (7th Cn. 197 5) (noting that defendants were

travelling a long distance on an undetermined route); Mountain High Knitting. Inc. v.
Reno,    5l   F.3d 216,217-18 (9th Cir. 1995) (aliens who were detained without a warrant in
a factory had not been likely      to escape before   a   warrant could be obtained); Araujo v.
United States, 301 F. Supp. 2d 1095 at I l0l (alien who was living with his wife and had
filed an application to adjust status was not likely to escape)."

l0a). In numerous      cases,   for example Moreno v. Napolitano ,213 F. Supp. 3d 999,
1005-1006 (Northern District of Illinios 2016) and also in Cervantez v. Whitfield, 776
F   .2d 556,560 (5th Cir. 1985) the Defendants themselves conceded and stipulated that a
detainer "may only be authorized . . . when the officer has determined that there is
probablecause...."

b). Whereas in this case the Defendants had neither reasonable suspicion nor probable
cause based on the Defendants' own factual records of the           Plaintiffs history of
documented perfect complaince with the requests to meet the Secretary in person and or
in writing, as he was adjusting his status from student visa since he was eligible for an E-l
as well as an E-2 investor visa and then US citizenship, and thus he was voluntarily

visiting the Secretary as needed, and when needed. Therefore all the facts and reciprocal
case law above confirms that the Defendants never had the statutorily required "likely to

escape" essential element       Id. $ 1357(a)(2) (emphasis added); nor the indivdualized
hearing to prove the same; in addition to the other reasons in Argument Point Two that

the statutes for any "detainer" do not apply to the Plaintifi to wit, this clearly illustrates
the Defendants continuing flagrant Constitutional violations and contempt of law.

ll).   A government official's conduct violates clearly established law when, "at the time of
the challenged conduct, [t]he contours of [a] right [are] sufficiently clear that every

                                                    10
 Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 15 of 28 PageID #:15




reasonable official would . . . underst[and] that what he is doing violates that right."

Ashcroft v. al-Kidd, 563 U.S. 731,    l3l   S. Ct. 2074, 2083, 179     L. Ed. 2d I 149 (201 l)
(internal quotation marks omitted). There does not need to be a case exactly on point,

"but existing precedent must have placed the statutory or constitutional question beyond
debate." Id.; see also Hope v. Pelzer, 536 U.S. 730,741,1225. Ct. 2508, 153 L. Ed. 2d
666 (2002) ("[O]fficials can still be on notice that their conduct violates established law

even in novel factual circumstances.").     It   was also clearly established that a law

enforcement officer is "responsible for the natural consequences of his actions." Malley v.
Briggs, 475 U.S. 335,344 n.7, 106 S. Ct. 1092,89 L. Ed. 2d271 (1986) (quoting
Monroev.Pape,365U.S. 167,187,81 S.Ct.473,5 L.Ed.2d492 (1961));seealsoid.
at 344-45 (holding that "an officer whose request for a warrant allegedly caused an
unconstitutional arrest" can be held liable for the arrest where "the warrant application is
so lacking in indicia of probable cause as to render official belief in its existence

unreasonable").


l2). There is no ambiguity in the pertinent facts, statutes or the Constitutional pre-
requisites described above by the Courts. The Defendants have complete discretion over
the duration of Plaintiffs'unlawful "detainer" and projected detention; and therefore the
Plaintiffs claims. Inter alia, the Plaintiffbrings his claims under the Administrative
ProceduresAct 5 U.S.C. $ 706(2XC), as this is one of the available avenues stated in
Moreno v. Napolitano,2l3 F. Supp. 3d999,1004 (Northern District of Illinios 2016).

As a direct result of the Defendants'violations of law, the Plaintiffcontinues to sufferred
ever increasing irreparable harm, for which there is no adequate remedy at law.




                  Point Two: Constitutional violations

13a). The second reason that the "detainer" authority does not apply in the case of the
Plaintiff is due to the fact that his conviction is not final for 8 U.S.C. proceedings to


                                                   11
Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 16 of 28 PageID #:16




begin. Whereas this conviction is the only reason the Defendants issued this "detainer"
since the Secretary had otherwise lawfully admitted him into the country. The Plaintiffhas

an actual innocence defense in his international tax case, due   to newly discovered evidence
that includes documents, witnesses and data which collectively delete the essential
elements of his conviction. Thus he is filing for and awaiting a new trial.


b). The central argument in the Plaintiffs conviction revolves around his Internal Revenue
Service ("IRS") form 1120 FSC, where the "FSC" is an abbreviation         for "foreign   sales

corporation". For the sake of brevity, the Plaintiffwill not burden this Honorable Court
with every detail, however, the most noteworthy points about this tax return are that its
instructions predictably require significant foreign/international commerce including:
(i).26 C.F.R. $ 1.92a(c)-l foreign management
(ii).26 C.F.R. $ 1.924(d)-l foreign economic process

The corollary of this is that just as in the Plaintiffs case there are multiple foreign tax
jurisdictions, and therefore multiple foreign tax authorities whose data must correlate to be

congruent, compliment the United States Treasury's IRS data at 26 C.F.R 51.902-l;26
U.S.C. $901; 26 U.S.C. $965 and 26 U.S.C. $960 et seq.

c). Whereas while the Plaintiffwas indeed tardy in his document presentation to the IRS,
there is no criminal penalty for late presentation of data, as long as the books balance as
they do in this case, since the Plaintiffpassed the IRS audit that occurred after the had lost
his ciminal tax trial. Therefore he passed an audit on the same subject matter he was

convicted of, except in this latter case of the IRS audit, additional data and explanations
were available to the IRS that were not available attrial, as the trial was chronologically
before the audit. Henceforth his trial and its subsequent conviction do not tell the whole

story, especially now with this post-trial new exculpatory data that functionally deletes the
statutory essential elements of his indictment and conviction. Therefore his conviction
cannot be final for 8 U.S.C. purposes.

14). Henceforth the Defendants erroneously depend on the Plaintiffs criminal history,
since the entire criminal history is in the process of being deleted, such that this criminal


                                               12
 Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 17 of 28 PageID #:17




history is now on "borrowed time".

l5). The third   reason that the "detainer" is invalid is that it was served to the Plaintiffin an

unauthorized manner by civilian contractors, on the older forms that the Court determined
go beyond the Defendants' statutory authority in violation of the Administrative

Procedures Act at 5 U.S.C. $706(2)(C), see Moreno v. Napoliatano 213F. Supp.             3d999,
1003-1004 (Northern District of Illinios 2016).

16). The fourth and ffih reasons why the 8 U.S.C. $ 1357(a)(2) essential elements for
issuing the "detainer" ars absent is that in the worst case scenario the Plaintiffhas Federal

and State Court records that make him eligible for a waiver of removal at 8 U.S.C.        $

l10l(a)(l5XU);     8 U.S.C.$1227(a)(7) and 8 U.S.C. $1229(bX5). The other point is that

he is currently stateless. Therefore there is no reason for him to have the essential element

of "likely to escape".

17). Thus as cited at Argument Points One and Two above, there are at least five legal and
factual reasons that both collectively and or individually delete any meaningful possibility
of the 8 U.S.C. $ 1357(aX2) essential element "likely to escape". In addition, based on the
Defendants'own factual records which also include those enumerated at Argument Point
One and Point Two above, there was never the Constitutionally required "reasonable

suspicion" ; nor "reason to believe"; nor "probable cause" to issue this "detainer". The
only available Defendants' own factual records require just the opposite of issuing the
"detainer" as indicated by all the pertinent case law including Briglroni-Ponce , 422 U.S.
873, 878 (1975); Immigration & Naturalization Serv. v. Delgado, 466 U.S. 210,
216-17(1984); Dunaway v. New York, 442 U.S. 200,216,99 S. Ct. 2248,60 L. Ed. 2d
824(1979);UnitedStatesv. Place,462U.5.696,709,103 S. Ct.2637,77L.E,d.2d                       ll0
(1983);Au Yi Lau v. Immigration & Naturalization Serv., 445 F.2d217,222, 144 U.S.
App. D.C. 147 (D.C. Cir. 1971) et al.

l8). As the records reflect, the Defendants also refused to provide the Constitutionally
required individual, particularized inquiry as this would have proven the same absence        of
statutory essential elements to issue the Plaintiffsuch a "detainer"; again based on the


                                                13
Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 18 of 28 PageID #:18




Defendants'own factual records. Such an individual, particularized inquiry has always
been required by the Courts,   for example in Maryland v. Pringle, 540 U.S. 366,373,124
S. Ct. 795, 157   L. Ed. 2d 769 (2003) ("'Where the standard is probable cause, a search or
seizure of a person must be supported by probable cause particularized with respect to

that person."' (quoting Ybarra v. Illinois, 444 U.S. 85, 91, 100 S. Ct. 338, 62L. Ed.2d
238   (1979)).. .This is reflected in the cases that have addressed the "likely to    escape"

language in $ 1357(a)(2). See, e.g. United States v. Cantu 519 F.2d 494 at 497 (7th Cn.

1975) (noting that defendants were travelling a long distance on an undetermined route);

Mountain High Knitting. Inc. v. Reno,      5l   F.3d 216,217-18 (9th Ctu. 1995) (aliens who
were detained without a warrant in a factory had not been likely to escape before a
warrant could be obtained); Araujo v. United States, 301 F. Supp. 2d 1095 at I          l0l   (alien

who was living with his wife and had filed an application to adjust status was not likely to
escape)" and Moreno v. Napoliatano 213          F   . Supp. 3d 999, 1006- 1008 (Northern District

of Illinios 2016).




          Point Three: Reciprocal Constitutional violations

l9a). This Honorable Court's order for the Defendants to delete and rescind their
"detainer" would have the effect of terminating the Defendants ongoing reciprocal
Constitutional violations and torts. The Plaintiffis indeed housed in a law enforcement
agency   ("LEA") Federal Bureau of Prisons ("F.B.O.P.") that not is not only compliant
with these "detainers", their regulatory and program statement is actually designed to
unlawfully profit from them. The F.B.O.P. recieves the taxpayers' (including the Plaintiffs)
funds from Congress at    l8 U.S.C. $4007 et seq. to house, provide programs all other
needs   for inmates, and there is an accounting presumption that requires them to ask for the
same amount    of funds for all inmates.

b). However, they then deliberately spend fraudulently less than they reported to Congress
on certain inmates with these "detainers", without ever returning the "savings" back to the
taxpayer; for example 28 C.F.R. $571 .21 and use of l8 U.S.C. $ 4013 non-Federal


                                                    14
 Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 19 of 28 PageID #:19




institutions "contract facilities" which require less costs per capita than that of actual
F.B.O.P. institutions, as these locations have less than the bare minimum programming
and inmate resources, in spite of having the same inmate trust fund dollar amounts at 28

CFR 506.1 et seq (for such inmate resources e.g. 28 C.F.R. $ 544.50 and 28 C.F.R.            $

544.31) and in spite having the same original total taxpayer financial support at 18 U.S.C.

$4007.

c). The Plaintiffcan go into a great deal of further detail in elucidating how this F.B.O.P.
"detainer" compliance is actually a formal pathway to defraud the taxpayer, upon request,
since no   F.B.O.P. "savings" from these policies are ever returned to the taxpayer, as law
would require, and no reduction is made in the next fiscal year budget request to Congress
that reflects these lower costs for inmates with "detainers".

20a). The Plaintiffwas denied participation in certain programs like the residential drug
treatment program because of this "detainer", such that he was in custody, confinement
much longer than he should have been. The available combination of such programs would
have enabled the   Plaintiffto now be actually out of custody, confinement. Beyond the
unlawful extension of the Plaintiffs custody, confinement time is the unlawful conditions
of confinement that are a proximate, or rather direct result of this "detainer"; and the
subsequent reciprocal illegal series of tortious events that occurred, and are subsequently

now an ongoing matter for the Justice Department's O.I.G.; the FBI Civil Rights Division
and 42   U.S.C. $1983 et seq complaints.

b). The Court in Presier v. Rodriguez, 411 U.S. 475,487 (1973) stated that reducing the
length of time in custody is a basis the relief the Plaintiffseeks. See also Walker v
Wainwright, 390 US 335, l9     LEd2d     1215, 88 S Ct 962 (1968); Carafas v LaVallee, 391
US 234, 239, 20 L Ed 2d 554, 88 S Ct 1556 ( 1968); Braden v 30th Judicial Circuit Court
of Kentucky, 410 US 484,35 L Ed 2d 443,93 S Ct I 123 (1973). In an analogous
condition to the Plaintiff, in Jones v. Cunningham, 371 U.S. 236,241-242 (1963) the
Court clarified that even in the absence of physical custody, imposition of restrictions such
as the   Plaintiffs came within the meaning of 28 U.S.C. 52241. In Pelton v. Rowe, 391 US
54,66 (1968) the Court similarly stated "the statute does not deny the federal courts

                                               15
Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 20 of 28 PageID #:20




power to fashion appropriate relief other than immediate release" as is the case here for
the Plaintiff.

21). The Plaintiffreserves all his rights with respect to all matters, especially any personal
injury respondeat superior application at the Defendants'vicarious liability; as well   as

replevin suit liability; as this complaint only contemplates the Defendants issuing of the
"detainer", and any unlawful subsequent financial benefits.

Hitherto, as a direct result of the Defendants' "detainer" the Plaintiffsuffered Court
documented physical harm; continuing psychiatric harm including PTSD; continuing
increasing actual documented financial harm as well as pecuniary harm, all to which there

is no adequate remedy at law.




                                              16
 Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 21 of 28 PageID #:21




                                   SUMMARY

The Defendants have deliberately failed to comply with the statutory requirements to issue
their "detainer", including 8 U.S.C. $ 1357(aX2) and refused to provide him an
individualized hearing as reasons set forth in Argument Point One and Point Two. The
Defendants further caused harm to the Plaintiffas explained in Argument Point Three.

There is no genuine dispute as to any material fact or related law, such that summary
judgement in favor of the Plaintiffis warranted as a matter of law.


The Plaintiffhas exhausted his administrative remedy, including the enclosed unanswered
tort claim at Exhibit A, for 42 USC $1997e(a) purposes, such that this Honorable Court
finds jurisdiction over all the matters set forth, including any replevin suit interpretation of

this pleading.

The Plaintiffwill furnish the Court documentation of the harm he has suffered upon
request.


As a direct result of the Defendants' "detainer" the Plaintiffsuffered Court documented
physical harm; continuing psychiatric harm including PTSD; continuing increasing actual

documented financial harm as well as pecuniary harm, all to which there is no adequate
remedy at law.




                                               17
Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 22 of 28 PageID #:22




                                  RELIEF SOUGHT

  The Plaintiffhas clearly shown that he has suffered Court documented physical harm;
  continuing psychiatric harm including PTSD; continuing increasing actual documented
  financial harm as well as pecuniary harm, all to which there is no adequate remedy at law.
  The Plaintifftherefore humbly requests that this Honorable Court immediately grant him

 as   follows:

 a). This Honorable Court order that the Defendants immediately rescind and delete their
 "detainer".

 b). Payment of the enclosed unaswered tort claim amount. The Plaintiffcan itemize the
 basis for this payment upon request. Whereas the Defendants have deliberatly failed to

 respond to this tort claim as required by the Federal Tort Claims Act 28 USCS       $   1346 et
 seq., such that they are subject to default judgement, as a matter of law.


 The Plaintiffreserves all his rights with respect to all matters, especially any personal
injury respondeat superior application for the Defendants vicarious liability; as well as
replevin suit liability; as this tort claim only contemplates the Defendants issuing of the
"detainer", and any unlawful subsequent financial benefits.

c). The Plaintiffalso humbly requests any other relief that this Honorable Court deems fit.

Wherefore, for the foregoing reasons, the Plaintiffhumbly requests this Honorable Court

to grant this motion with all speed.




Respectfu lly submitted,

MAKUSHA GOZO                                                               January 12,2020
28 U.S.C. $1746                                                        Date

F.R.A.P. Rule 4, mailbox rule




                                              r8
Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 23 of 28 PageID #:23




                   EXHIBIT A
      (Unanswered correspondence to the Defendants)
         Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 24 of 28 PageID #:24



 Makusha Gozo
 33* Pembroke Rd
 DanbuFy, Ct 06811
 JanudFy, 31 20L8
The Secretary
Department of Homel and Securi ty
245 Murray Lane S.}'l.
     ngton, D. C. 20528
[{ashi
RE: 8 U.S.C. S1357(a)(21 violation.
Dear Hon. Secretary Niel son Esq.,
My best regards. I write to reiterate my previous correspondence to
you, regardf ng the unl awful "detai ner " that your offi ce erroneously
Iodged against me. This was done without the statutorily required
i ndi vi dual i zed determi nati on.
As you should be aware, 8 U.S.C. S1357(a)(2) is the sole authority to
issue such a "detainer". !'lhereas I do not fit the legally required
statutory essential elements of "likely to flee" in order to issue
this "detainer".0n the contrary, I have a perfect record of punctual
attendance for al'l meetings and hearings that you requested from me in
person and in writing from 2008 to 20L2. Therefore your own records
show that this "detainer" was issued in violation of the Constitution.
The  only reason this "detainer" was issued was because of an
international tax conviction, which is not final for 8 U.S.C.
purposes, since I have proven that I am now eligible for a new triaI,
based on new data, and new witnesses that delete the essential
el ements of the underlyi ng convicti on, and crimi nal hi story that
caused the "detainer" to be issued in the first place. I was otherwise
1 awful ly admi tted i nto the country.


The state and federal tax records show that I have corporations and
real estate which otherwise make me eligible for certain waivers, in
the worst case scenario, and I am also stateless.
There have been a myriad of reciprocal torts that have occurred as a
proximate result of this "detainer", therefore please rescind and
delete it at your very earliest convenience.
Please feel free to contact me if I may further clarify. I otherwise
earnestly look forward to your prompt response.
Very truly,
Makusha Gozo
28 U.S.C.   51746
                  Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 25 of 28 PageID #:25




I'lakusha Gozo
P.0. Box 1000
Loretto, Pa 15940
November              1,   2078
                                                                                                        )
The S ec reta ry
The Departmeilt of Homeland Security                                                              iz
245 MurraY Lan e S '-H .
Washington D.C. 20528                                                                              4.



RE: Unl awf ul             ,   tor   ti   ou   s " detai ner "
Dear Hon. SecretarY Niel Son Esq.,
My best regards. Please note t.hat'this is my second consecutive
unanswered .oiiespondence.'to you regarding tht-l'9"tainer" that was
unlawfully lodged against r. ria yolr office'   This detainer was served'
i;l;; UV i civilian cont:ractor,'c-ontrary tg law, and I was not given the
statutorily and con.titutionatii requirLa individualized determination
to see if I am'indeed a candidaie fdr such a "detainer" '
Wh.i:reas8U.SC.s1357(a)(2)is_thescj]eauthorityto.issuesucha
                                                elements' requirements for
detainer. whereas I do not fit the essential         of attendance and
iu.f' a " detai ner" because I have a perfect record
                                                2012' In addition' the only
comDliance with your Department from 2008 to  was because of an
;;;[;;-;;; .i"itLo to tbose thir "deta'i ner"since thei^e is new data wh ich
intdrnational tax case which is not final         federal  Court 'records
Warrants a new trial. There are also state and
which in the worst case scenario would r.[.-r. and otherfor
                                                  eligible      Certain
                                                             United  Stat es
,uiivers, since I own real estate, corporations
assets.
Therefore the   li keiy to fl ee" pre-requi si te requi
                               "                        red by the s9le.
authority stitute to issue such' a "detai   ner",  8 u.s.c-  s1357(a)(2) does
q.u   errvt    t vJ
not exist. Hen.ceforth in th'i s case the "detainer"    is lodged_against nle
                                     and a mi'riqd.ol fttlpl:t31^l:!ll-lu'"
in violation of the Constitution, i"i.ind
llr;1";:;;;;ol''r.n                            and delete this "detainer'
                                           ;;;i-y;;-;;;i
immediatelY.
Please feel free to contact me if I may further clarify                          I   otherwi ie
look forward to your prompt response '
Very          -uru1y
Makusha Gozo
28      USC      st746
                          Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 26 of 28 PageID #:26

                 CLAIM FOR DAMA.GE,                                     INSTRUCTIONS: ptease read carefully the instructions on the                            FORM APPROVEO
                                                                        reverse side and supply information requested on boih sides of this                    oMB NO. 1105{00E
                  INJURY, OR DEATH                                      form. Use additional sheet(s) if necessary. See reverse side for
                                                                        additional instruclions.
      . Submit lo Appropdate Federal Agency:                                                           2. Name, address of claknant, end claimant's personal rcpreseda(ve f iny.
                   The Secretary                                                                          (S€B Insrrudions on rBvarsr). Number, Streol, Clty, Std. and Zp cod6.

                   Department of l{omeland Security                                                          Makusha Gozo
                   245 Murra_y Lane                                                                          772St Joesph St
                   Washington', D.C. 20528                        .
                                                                                                             Loretto, Pa 15940

      TYPE OF EMPLOYMENT                      I. DATE OF BIRTH         5. MARIIAL STATUS               6. DATE AND DAY OF ACCIDENT                           7. T|ME (4,M. OBP.MJ

      fJr,,rrunrnv ficv't^,u                   05/t5/7?                  Si ng'! e                        November          1,    2018                          !,1:00               ';"

                                 lnC SQgfg+-afy and hef Staff in D.C. IOCaed an Unlayrful
      lhecausethereof.uscadditlonalpaseslfniessary).                                         I
  "detainer" against me. The sole authority for such a "detainer" is 8 USC $1357(a)(2);
    with +-he esential elgment "Iikely to flee'- Hhereas the Secreta:^y's own records for me
  are just the OPPOSITE" since I _punctually attended EVERY appointment and hearing requested
  from-2008 to 2012. The ONLY reference for issing the "'detainer" is an internitional ta,\
    case that is nct final for 8 USC purposes. As a p!oximate result cf the unlawful "detaine
  I have,suffered physical, psychiatric: actual and percuniary documented financial harm
 ,.                                                                                PROPERTY DAilAGE
 I.IAME ANP ADDRESS OF OW{ER. lF OTHER THAI.I C|-AIMANT (Numbcr, Streel. C[y,                 Slalr, Fnd Ap    Cod€).
          t.



 BRIEFLY oESCRIBE THE PROPEqTJhNATURE AND EXTENT OF THE DAMAGE AND THE LOCATIoN oF WHERE THE PRoPERTY MAY BE INSPECTED.
                                   Cenied individual jZed Ceterminatf on. COnstitu+.ional Due Pr.cCeSS
             a "defalner" u.'aslv1O0ge0,
                      I l.legal
 (se.einstrucrionsonreyelse.sideJ.
      Defore                             r'l.S-a-YlS Ene 5eGrelaryrS recorCS whiCh shcw that, this
      "detainer" cannot be applied in my case as a matter cf law at 8 USC S1357(a)(2).
 10                                                                     PERSONAL INJURY'WRONGFUL DEATII

 STATE THE NATURE AND EXTENT OF EACHINJURY OR CAUSE OF DEATH, WHICI-I FORMS THE BASIS OF THE                                 Cl4!M. lF OTHER Tl'liAN CLAIMANT, STATE THE NAME
 oFrHEtNJtREDpERsoNoRoEceoeNr,AS          a result cf this unlawful "detainer" I have suffered yell
      dccumented           Court reco!"ded ph:i,sical, psychiatric, actual and pecuniary financial harm
      for which there is no adequate                                  remeCy       at lav.

 11                                                                                    wlTT,IESSES

                                NAME                                                                   ADORESS (Numbcr. Slreet, Cily, Statc. and Zlp Cods)

                 Manager Fannin                                           772     St Jcesph St, Loretto,                          Pa 15940



12. (SEe lnstruclbns on rsvetse).                                           AMOUNT OF        CLAtil   (ln dolhrs)

12A. PROPERTY DAIVIAGE                   t2b. PERSONAL INJURY                                12e WRONGFUL DEATH                       12d. TOTAL (Fallure to specify may cause
                                          I                                                                                                forleiturc of your righls).
       10   j000,000                           6,777,777                                                                                  16,777 "777
I CERTIFY THAT THE AMOUNT OF CIAIiI COVERS ONLY DATACES AND INJURGS CAUSED BY THE II{CIDENT ABOVE AND AOREE TO ACCEPT SAID AMOUNT $I
FULL'SATEFACTIOI{ AND RT{AL"SETTLEHENT OFTHE                     CLAIT.'                                             \

,3a. SIGNATURE OF CLAIMANT (So€ inslructlons on roverse sido).                                        i3b, pHoNE NUMEER oF pERsoN slcNlNG FoRM                        DATE oF slcNATuRE

                                                                                                                                                               I
                                                                                                                                                               114.
                                                                                                                                                                      tzlouts
                              CN|L PE}iALTY FOR PRESENTIT{C                                                         cRttn{AL penAlw roa pREsEr{TtNG FRAUDI LE TT
                                     FMUDULEMTcLAIil.                                                                     Ct-Aril OR rilAl(tilc FASE SfATEtE}{fS

The claimrnt is liable to lhe Uhlied States Govemmint for a clvil pbnalty ol nol less lhan            Flne, imprlsonmcnl, or both. {Sec 18 U.S.C.287, 1001.)
$5,000 and not mde than t10,000, plus 3 limes the amoun(ofdamages suslalned
by lhe Government (See 3l U.S.C. 3729).

Aultrcrized for Local Reproduclion                                             NSN 75404063.1.1046                                             STAiIDARD FORtit 9s (REV,2/2007)
Previous Edilion is nol Usable                                                                                                                 pREscaraEo av DEPT. oF JUslcE
                                                                                                                                               28 CFR r4.2
95-109,
                          Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 27 of 28 PageID #:27

                                                                                     INSURANCE COVERAGE



 15. Do you carry accidenl lnsuran(                                        eandaddrcsso[insuranc6@mpany(NumbeI,Shee!Clty.Slale'andzpcode)andpolirynrrmbar.Qt.t"



                                  Not Applicable

 16. Havc you filed a claim with your insurance canier in lhis instance, and lf so, ,s lt tull cov€rage or         deductjble?     l_l Ves kJ           tlo   17. lf deductlble, slate amount.




 1Br l{   a dalm has been fled w,rth your canisr, whal actlon has your hsurer taken or proposed to take with raferancq to your clalm? (lt ls necessar that }lou ascerlaln lhese               facls)i   .
                                                                                                                                                                                                        'i
                                  NOt APP1icable


 tg. oo    y*   carry pubfe liabltity and pmperty damage lnsurancoz   !       ves   ll   yes, give name and address of insuranca canier (Number, Straet, City. Stata, and Zip           Code). IXJ      No




                                                                          .                 tNsTRUcTlOl'lS

Ctaims.presented under the Federal Tort Ctaims Act should be submitted directly to the "appropriate Federat a-Sency" whose
employee(s) was involved in the lncident. lf the incident involves mdre than or\e clalmant, each claimant should submit a seParate
claim form.

                                               '          Comptete att items .lnsert tha word NONE where appllcable-

A cuAtM sHALL BE DEEMED To HAIE BEEN pRESENTED WHEN A                          FEDEML               DAMAGES tN A suM cERTAtl,l FoR INJURY TdoR Loss oF PROPERTY, PERSONAL
AGENCY RECENES FROM A CLAIMANT, HIS DULY AUTHORZED AGENT, OR                               LEGAL    INJURY. OR DEATH AIIEGED TO |.IAVE OCCURRED BY REASON OF THE INCIDENT.
REpREsENTATIVE, AN ExEcurED sTaNDARD FoRM 9s oR ofiER                           wRirrEN'            THE cLArM MUST BE pRESENTED To rHE APPRoPRIATE FEDEML AGENCY wrrHn
iioriirtxiiox oieN rNcrperr, nccoMpANtED By A cLArM                   FoR      MoNEy                rwo YEARS AFTER THE cLAIM AccRUEs.
Fallur. to colltptElsly erecuta thl3 fotm or to supPly the rsquastod mate'lal withln                    The amount claimed should be substantialedby competent evidence              is follons:
two yBrrs trom th. dztc the clalm accrugd may rander your clalm lnrralld. A clalm
is deamed prescntad wh:n lt is raceivcd by the approprlata agency, not whEn lt ls                       (a) h support of tha cbim for pesonal inJury or death, the claimanl should submit a
mailad.                                                                                                 wriH-h report by the attendlng physiclatr showing the nTtura and crlent of tha iniury, the
                                                                                                        natur€ and exlent of traatnent. lhe dagree of pemanenl dlsabilily, if any, lhe prognbsis,
                                                                                                        and the period of hosiitatizatbrf or incapacitation, atiaching ltemized bills ,or mBdical,
ltlnstrucllon is n8eded ln compleilng thls form, the agencl llsted in ltam #1 on lhB revsrse            hospilal, or burial expenscs acfually lncunad.
slde may be conlacted. ComPlete regulatlons Perlalning to claims asserted under the
Feieal Torl Claims Act can bc found in TtUe 28, Code ol Feder:al Regulatiors' Patt 14'
Many agoncles have published supplemonling regulations. lf more lhan one agenry.is
                                                                                                        [b) ln $Jpport of clalns tor damage lo property, witicfr. has been or can be econornlcally
                                                                                                        iepaired, the c&aimant should Bubmlt at l6asl two llsmhed signed statements or estirEtes
involved, ptsase stal6 6adl agency.
                                                                                                        by reliabl€, disinteresled concams, or, if paymenl has b€6n made' he ilemized sign€d
                                                                                                        receipls evidenclng paymenl.
The daim may be tilled by a duly aulhorized agent or oth6r l6gal rBPresanlalive, providod I
evllencssatisfactorytolh€Govemmentlssubmltt?dwithlhedalmeslablishlngBxptess                        I -.. ^..-*--r^r-16-,^.d.6.^.16h.^no*ualalrt<mtaanrimia
                                                                                              -                                                                    slatcmenls          as lo the otiginal
must be presented in rhe name of lhe clalmanl. ll    h6 claim is   ,ig"iiby ;I" ,9*i ;i            | rtte propirty is lost or dsstroyed, lhe daimant should submil
                                                                                                                     accident. such staloments should be      by disinleresled competenl pesons'
accompanied by evidence of hrs/hsr authorlty ro presenr a ctaim on        iiali iiii,] .B--t I          af;e-r the



                      . -----:.                                                                 I                     --
                                                                         lhe dnrquln
                                                                    asE' rntr
lf daimant lntends lD filE for both personal inJury and Properly damag3'      amounl        for
                                                                                            'ur I . . -                                      certaln wllt r.ndor your clalm lnvalld and tn'y tlsult ln
iiltr musi be shown in
                          .ilem
                                numLer 12 of rhis  iorm.                                          grrj,ilf";";1ffi;v#"-"*
                                                                                                I
                                                                                     PRMACYACT NOT'CE
This Nolice is provided in accordanca with the Privacy Act, 5 U.S'C' 552a(6[g)' and                     B,      Pdncipat Purpose,' The lnformaton Tequested'E b b€ usad in evaluaUng claims.
concoms lha lnformation requested ln Ihg letter lo which lhis Nolice is attached'
                                                                                                    .
                                                                                                        C   .   Rouline Use: see tha Nolicas of syslems of Recotds ,or the agency to whom you 3Ie
    A.  Aulhoitr- ThB requestcd inbrmation b soliclted Pursu&t to one or more of lho                            subml[lng thls form fur ihts lnlormaton
        lolhwini: 5 U.S.C. 301, 28 U.S-C. 5Ol et seq-. 2SU-S'C. 2671 et seq', 28 C'F-R.                 D,      Efiad of Faikrc lo Raqpond.' Disdo$re b Yohlntary. Hd{rEvBt. fallure to supp.ly lho
           Petl 14.                                                                                             ,rquesled lnformadon or b exeole lhe form may rondcr your dalm 'lrn a[4'

                                                                              PAPERWORK REDUCTION ACT NOTICE




;;;;;ril;;            p;p"*"*     niaucriin sran, cMt DMiion, U.s. bepartment        of Jirstice, washinglon,         Dc 20530   or to lhc   ofica of   Management and   Budgel   Do nol mall completed

form(s) to thesB addrcssas.
 Case: 1:20-cv-01754 Document #: 1 Filed: 03/09/20 Page 28 of 28 PageID #:28




                           CERTIFICATE OF SERVICE


The Plaintiffhereby certifies that on this l2th Day of January 2020, a copy ofthis motion
was sent to the Defendants counsel via First Class US Postal mail.




Respectfu lly submitted,

MAKUSHA GOZO                                                         January 12,2020
28 U.S.C.   .51746                                                     Date
F.R.A.P. Rule 4, Mailbox rule
